DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 8-11, and 17 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on May 5, 2021 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on May 5, 2021 is acknowledged.
Applicant’s amendment to the drawing figures, filed on May 5, 2021 is acknowledged.
Applicant’s remarks filed on May 5, 2021 in response to the non-final rejection mailed on February 23, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification/Informalities
The objection to the disclosure is withdrawn in view of the applicant’s instant amendment to the specification. 

Drawings
The objection to the drawing figures is withdrawn in view of the applicant’s instant amendment to the drawing figures.

Claim Objections
The objections to claims 8 and 17 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite in the recitation of “clr2 gene comprises…the nucleic acid sequence of SEQ ID No. 1” (part (a)) or “clr2 gene comprises…a nucleic acid sequence…having at least 70% sequence identity to the nucleic acid sequence of SEQ ID No. 1” is withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5, 6, 8, 9-11, and 17 under 35 U.S.C. 103 as being unpatentable over Punt in view of Uzbas, Coradetti, and Tian is maintained for the reasons of record. The rejection was fully explained in the prior Office action.
Addressing the reference of Punt, the applicant argues (in summary) that while Punt discloses deletion of alkaline protease 1 (ALP-1), Punt also discloses deletion of other genes. According to the applicant, Punt does not teach or suggest that deletion of 
Applicant’s argument is not found persuasive. Claim 1 is not limited to the genetic modifications of disruption of only clr2 and alp1 genes. Rather, given a broadest reasonable interpretation, the claims encompass additional genetic modifications including disruption of genes other than clr2 and alp1, e.g., the genes other than alp1 as disclosed by Punt.
Addressing the reference of Uzbas, the applicant argues (in summary) that while Uzbas teaches deletion of xyr1 in T. reesei, Uzbas does not teach deletion of xyr1 in other fungal strains including M. thermophila and thus one would have had no reasonable expectation of success to delete xyr1 in M. thermophila to achieve reduced production of endogenous cellulases. 
Applicant’s argument is not found persuasive. Contrary to the applicant’s position, before the effective filing date, the prior art taught methods for identifying homologous sequences (see, e.g., Tian, paragraphs [0159] to [0178]) and each of Punt and Coradetti taught methods for gene deletion. Thus, contrary to the applicant’s position, one would have had a reasonable expectation of success to delete xyr1 in the M. thermophila of Punt. Even if the applicant is requiring actual disclosure of M. thermophila xyr1 gene, it is noted that the genome of M. thermophila had already been analyzed before the effective filing date and – in agreement with the teachings of Uzbas – the M. thermophila xyr1 gene was described as being a positive regulator of cellulase (see, e.g., Wang et al., J. Ind. Microbiol. Biotechnol. 42:1233-1241, July 2015, particularly p. 1233; cited on Form PTO-892). 
xyr1 gene encodes a major cellulase transcriptional activator and has the same target genes as CLR2, one would not expect that deletion of xyr1 would further reduce production of endogenous cellulases. 
Applicant’s argument is not found persuasive. Although the applicant argues that XYR1 and CLR2 have the same target genes, there is no apparent evidence of record to support this position. Moreover, Wang (supra) teaches that XYR1 of M. thermophila enhances xylanase production, while Coradetti teaches CLR2 regulates a variety of cellulase genes. As such, one would not expect XYR1 and CLR2 have the same target genes.
The applicant further argues that Uzbas does not teach that the xyr1-deficient cells can be used to increase the purity of a recombinant polypeptide which is purified from the culture medium, and only teaches that the cells are suitable as a high-throughput system for testing of cellulase muteins.
Applicant’s argument is not found persuasive. Contrary to the applicant’s position, Uzbas expressly teaches “…a xyr1-knockout strain could be used as a production host for individual cellulase components…Our data show that this strain is a useful vehicle for production of pure cellulases…” (p. 1602, paragraph bridging columns 1-2).
Addressing the reference of Coradetti, the applicant argues (in summary) Coradetti deletes clr2 to assess expression profiles and not for reducing cellulase expression while expressing a heterologous protein. 
The applicant’s argument is not found persuasive. In this case, the rejection is based on a combination of cited prior art and Punt acknowledges that a microbial clr2 reduces cellulase production, one would have been motivated to and would have had a reasonable expectation of success to modify the strain of Punt by deleting the gene encoding CLR2 for production of an engineered cellulase. To the extent the applicant’s arguments address the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references. See MPEP 2145.IV. 
The applicant further argues that although Coradetti acknowledges high conservation of CLR2 across filamentous ascomycete fungi, Coradetti does not disclose deletion of clr2 or its sequence in M. thermophila. 
The applicant further argues that given the teachings of Coradetti, one would not have expected CLR2 of M. thermophila to behave as CLR2 of N. crassa or CLRB of A. nidulans.
Applicant’s argument is not found persuasive. As noted above, Coradetti teaches high conservation of CLR2 across filamentous ascomycete fungi (as noted above, M. thermophila is a filamentous ascomycete fungus) and deletion of clr2 in even distantly related species of fungi inhibits production of cellulase. Also, Tian taught reduced expression of the clr2 ortholog in M. thermophila causes reduced expression of cellulase polypeptides, Tian taught methods for identifying homologous sequences, and each of Punt and Coradetti taught methods for gene deletion. As such, contrary to the applicant’s positon, one would have had a reasonable expectation of success to delete the clr2 gene in the M. thermophila of Punt and would have reasonably expected that clr2 in the M. thermophila of Punt would have had the effect of inhibiting cellulase production. 
Addressing the reference of Tian, the applicant argues (in summary) that Tian is only directed to overexpression of CLR2 and not disrupting CLR2 for reducing cellulase production. According to the applicant, since Tian does not expressly disclose increased purity of a heterologous protein by disrupting a clr2 gene, Tian does not provide motivation to delete clr2 gene in the M. thermophila of Punt. The applicant argues that picking this one minor aspect of Tian for combination with Punt relies on impermissible hindsight.
Applicant’s argument is not found persuasive. There is no prohibition against using a reference for an alleged “minor aspect” in a rejection under 35 U.S.C. 103. Although Tian is generally directed to overexpression of clr2 gene to increase cellulase production, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP 2123.I) and Tian acknowledges that reducing expression of the clr2 ortholog in M. thermophila causes reduced expression of cellulase polypeptides. Although the applicant characterizes the rejection’s obviousness rationale as being based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP 2145.X.A. In this case, the rejection relies only on knowledge which was within the level of ordinary skill at the time 
Addressing the combination of references, the applicant argues (in summary) the combination does not teach or suggest that deletion of ALP-1 expression alone is sufficient to increase the purity of the recombinant protein, and further modifying the M. thermophila of Punt by deleting xyr1 and clr2 genes. According to the applicant, none of the references provides any teaching, suggestion, motivation, or other reason to make such modifications and that such modifications would have required impermissible hindsight and could only have been arrived at by using the present application as a roadmap. 
Applicant’s argument is not found persuasive. The applicant’s arguments have been fully addressed above. For these reasons, it is the examiner’s position that the method of claims 1, 5, 6, 8, 9-11, and 17 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Status of the claims:
Claims 1, 5, 6, 8, 9-11, and 17 are pending.
Claims 1, 5, 6, 8, 9-11, and 17 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656